Exhibit 10.8

 

AMENDMENT NUMBER TWO
TO LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NUMBER TWO TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of August 31, 2004, by the lenders identified on the signature
pages hereof (the “Lenders”), WELLS FARGO FOOTHILL, INC., a California
corporation (“Agent”; and together with the Lenders, the “Lender Group”), as the
arranger and administrative agent for the Lenders, and POSTER FINANCIAL GROUP,
INC., a Nevada corporation (“Parent”), and each of Parent’s Subsidiaries
identified on the signature pages hereof (such Subsidiaries together with Parent
are referred to hereinafter each individually as a “Borrower” and individually
and collectively, jointly and severally, as the “Borrowers”), with reference to
the following:

 

WHEREAS, Borrowers and the Lender Group are parties to that certain Loan and
Security Agreement, dated as of January 23, 2004, as amended by that certain
Amendment Number One to Loan and Security Agreement, dated as of May 17, 2004
(as further amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”);

 

WHEREAS, Borrowers have requested that the Lender Group amend the Loan Agreement
as set forth herein; and

 

WHEREAS, subject to the terms and conditions set forth herein, the Lender Group
is willing to make the amendments requested by Borrowers.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 


1.                DEFINED TERMS.  CAPITALIZED TERMS USED HEREIN AND NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE LOAN
AGREEMENT, AS AMENDED HEREBY.


 


2.                AMENDMENTS TO LOAN AGREEMENT.


 


(A)           SECTION 1.1 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY AMENDING
AND RESTATING THE DEFINED TERMS “FIXED CHARGE COVERAGE RATIO” AND “TTM EBITDA”
IN THEIR ENTIRETY AS FOLLOWS:


 

“Fixed Charge Coverage Ratio” means, as of any date of determination, with
respect to Parent and its Subsidiaries, the ratio of (i) TTM EBITDA minus
Capital Expenditures made (to the extent not already incurred in a prior period)
or incurred during the most recently completed 12 month period, to (ii) Fixed
Charges for the most recently completed 12 month period.

 

“TTM EBITDA” means, as of any date of determination, EBITDA of Parent and its
Subsidiaries for the most recently completed 12 month period.

 

--------------------------------------------------------------------------------


 


(B)           SECTION 2.6(D) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY
REPLACING THE WORDS “SECTION 2.12(A)” WITH THE WORDS “SECTION 2.13(A)”.


 


(C)           SECTION 7.18(B)(I) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY
DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

(i)                                     Capital Expenditures.  Capital
Expenditures in any fiscal year in excess of the amount set forth in the
following table for the applicable period:

 

Fiscal Year 2004

 

Fiscal Year 2005

 

Fiscal Year 2006

 

Fiscal Year 2007

 

Fiscal Year 2008

 

$

15,500,000

 

$

10,500,000

 

$

10,500,000

 

$

24,000,000

 

$

10,500,000”

 


 


3.                CONDITIONS PRECEDENT TO AMENDMENT.  THE SATISFACTION OF EACH
OF THE FOLLOWING SHALL CONSTITUTE CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF
THIS AMENDMENT AND EACH AND EVERY PROVISION HEREOF:


 


(A)           AGENT SHALL HAVE RECEIVED THIS AMENDMENT, DULY EXECUTED BY THE
PARTIES HERETO, AND THE SAME SHALL BE IN FULL FORCE AND EFFECT.


 


(B)           AGENT SHALL HAVE RECEIVED A REAFFIRMATION AND CONSENT
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A, DULY EXECUTED AND
DELIVERED BY EACH GUARANTOR.


 


(C)           THE REPRESENTATIONS AND WARRANTIES HEREIN AND IN THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE HEREOF, AS THOUGH MADE ON SUCH DATE (EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER
DATE).


 


(D)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE HEREOF, NOR SHALL RESULT FROM THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN.


 


(E)           NO INJUNCTION, WRIT, RESTRAINING ORDER, OR OTHER ORDER OF ANY
NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN SHALL HAVE BEEN ISSUED AND REMAIN IN FORCE AND EFFECT BY ANY
GOVERNMENTAL AUTHORITY AGAINST ANY BORROWER, ANY GUARANTOR, AGENT, OR ANY
LENDER.


 


4.                RELEASE.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
BORROWER AND EACH GUARANTOR HEREBY WAIVES, RELEASES, REMISES AND FOREVER
DISCHARGES EACH MEMBER OF THE LENDER GROUP, EACH OF THEIR RESPECTIVE AFFILIATES,
AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS
(COLLECTIVELY, THE “RELEASED PARTIES”), FROM ANY AND ALL CLAIMS, DEMANDS,
OBLIGATIONS, LIABILITIES, CAUSES OF ACTION, DAMAGES, LOSSES, COSTS AND EXPENSES
OF ANY KIND OR CHARACTER, KNOWN OR UNKNOWN, PAST OR PRESENT, LIQUIDATED OR
UNLIQUIDATED, SUSPECTED OR UNSUSPECTED, WHICH ANY BORROWER OR ANY GUARANTOR EVER
HAD, NOW HAS OR MIGHT HEREAFTER HAVE AGAINST ANY SUCH RELEASED PARTY WHICH
RELATES, DIRECTLY OR INDIRECTLY, TO THE LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR TO ANY ACTS OR OMISSIONS OF ANY SUCH RELEASE WITH RESPECT TO THE
LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR TO THE LENDER-BORROWER
RELATIONSHIP EVIDENCED

 

2

--------------------------------------------------------------------------------


 


BY THE LOAN DOCUMENTS.  AS TO EACH AND EVERY CLAIM RELEASED HEREUNDER, EACH
BORROWER AND EACH GUARANTOR HEREBY REPRESENTS THAT IT HAS RECEIVED THE ADVICE OF
LEGAL COUNSEL WITH REGARD TO THE RELEASES CONTAINED HEREIN, AND HAVING BEEN SO
ADVISED, EACH BORROWER SPECIFICALLY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE BENEFIT OF THE PROVISIONS OF SECTION 1542 OF THE CIVIL CODE
OF CALIFORNIA WHICH PROVIDES AS FOLLOWS:


 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

As to each and every claim released hereunder, each Borrower and each Guarantor
also waives the benefit of each other similar provision of applicable federal or
state law, if any, pertaining to general releases after having been advised by
its legal counsel with respect thereto.

 


5.                REPRESENTATION AND WARRANTY.  EACH BORROWER REPRESENTS AND
WARRANTS TO THE LENDER GROUP THAT THE EXECUTION, DELIVERY, AND PERFORMANCE OF
THIS AMENDMENT AND OF THE LOAN AGREEMENT, AS AMENDED HEREBY, ARE WITHIN ITS
POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, AND ARE NOT
IN CONTRAVENTION OF ANY LAW, RULE, OR REGULATION APPLICABLE TO IT, OR ANY ORDER,
JUDGMENT, DECREE, WRIT, INJUNCTION, OR AWARD OF ANY ARBITRATOR, COURT, OR
GOVERNMENTAL AUTHORITY, OR OF THE TERMS OF ITS GOVERNING DOCUMENTS, OR OF ANY
CONTRACT OR UNDERTAKING TO WHICH IT IS A PARTY OR BY WHICH ANY OF ITS PROPERTIES
MAY BE BOUND OR AFFECTED.


 


6.                CHOICE OF LAW.  THE VALIDITY OF THIS AMENDMENT, ITS
CONSTRUCTION, INTERPRETATION AND ENFORCEMENT AND THE RIGHTS OF THE PARTIES
HEREUNDER, SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA.


 


7.                COUNTERPART EXECUTION.  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE
AND THE SAME INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS
AMENDMENT BY SIGNING ANY SUCH COUNTERPART.  DELIVERY OF AN EXECUTED COUNTERPART
OF THIS AMENDMENT BY TELEFACSIMILE OR ELECTRONIC MAIL SHALL BE EQUALLY AS
EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT. 
ANY PARTY DELIVERING AN EXECUTED COUNTERPART OF THIS AMENDMENT BY TELEFACSIMILE
OR ELECTRONIC MAIL ALSO SHALL DELIVER AN ORIGINAL EXECUTED COUNTERPART OF THIS
AMENDMENT, BUT THE FAILURE TO DELIVER AN ORIGINAL EXECUTED COUNTERPART SHALL NOT
AFFECT THE VALIDITY, ENFORCEABILITY AND BINDING EFFECT OF THIS AMENDMENT.


 


8.                EFFECT ON LOAN DOCUMENTS.


 


(A)           THE LOAN AGREEMENT, AS AMENDED HEREBY, AND EACH OF THE OTHER LOAN
DOCUMENTS SHALL BE AND REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS AND ARE HEREBY RATIFIED AND CONFIRMED IN ALL RESPECTS.  THE
EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AMENDMENT SHALL NOT OPERATE, EXCEPT
AS EXPRESSLY SET FORTH HEREIN, AS A MODIFICATION OR WAIVER OF ANY RIGHT, POWER,
OR REMEDY OF AGENT OR ANY LENDER UNDER THE LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT.  THE WAIVERS, CONSENTS AND MODIFICATIONS HEREIN ARE

 

3

--------------------------------------------------------------------------------


 


LIMITED TO THE SPECIFICS HEREOF, SHALL NOT APPLY WITH RESPECT TO ANY FACTS OR
OCCURRENCES OTHER THAN THOSE ON WHICH THE SAME ARE BASED, SHALL NOT EXCUSE
FUTURE NON-COMPLIANCE WITH THE LOAN DOCUMENTS AND SHALL NOT OPERATE AS A CONSENT
TO ANY FURTHER OR OTHER MATTER UNDER THE LOAN DOCUMENTS.


 


(B)           UPON AND AFTER THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE
IN THE LOAN AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREIN”, “HEREOF” OR
WORDS OF LIKE IMPORT REFERRING TO THE LOAN AGREEMENT, AND EACH REFERENCE IN THE
OTHER LOAN DOCUMENTS TO “THE LOAN AGREEMENT”, “THEREUNDER”, “THEREIN”, “THEREOF”
OR WORDS OF LIKE IMPORT REFERRING TO THE LOAN AGREEMENT, SHALL MEAN AND BE A
REFERENCE TO THE LOAN AGREEMENT AS MODIFIED AND AMENDED HEREBY.


 


(C)           TO THE EXTENT THAT ANY TERMS AND CONDITIONS IN ANY OF THE LOAN
DOCUMENTS SHALL CONTRADICT OR BE IN CONFLICT WITH ANY TERMS OR CONDITIONS OF THE
LOAN AGREEMENT, AFTER GIVING EFFECT TO THIS AMENDMENT, SUCH TERMS AND CONDITIONS
ARE HEREBY DEEMED MODIFIED OR AMENDED ACCORDINGLY TO REFLECT THE TERMS AND
CONDITIONS OF THE LOAN AGREEMENT AS MODIFIED OR AMENDED HEREBY.


 


(D)           THIS AMENDMENT IS A LOAN DOCUMENT.


 


9.                ENTIRE AGREEMENT.  THIS AMENDMENT EMBODIES THE ENTIRE
UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PRIOR OR CONTEMPORANEOUS
AGREEMENTS OR UNDERSTANDINGS WITH RESPECT TO THE SUBJECT MATTER HEREOF, WHETHER
EXPRESS OR IMPLIED, ORAL OR WRITTEN.


 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

 

 

POSTER FINANCIAL GROUP,

 

a Nevada corporation

 

 

 

 

 

By

/s/ Dawn Prendes

 

 

Title:  Sr. Vice President/CFO

 

 

 

 

 

GNL, CORP.,

 

a Nevada corporation

 

 

 

 

 

By

/s/ Dawn Prendes

 

 

Title:  Sr. Vice President/CFO

 

 

 

 

 

GNLV, CORP.,

 

a Nevada corporation

 

 

 

 

 

By

/s/ Dawn Prendes

 

 

Title:  Sr. Vice President/CFO

 

 

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO LOAN AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,

 

a California corporation, as Agent and as a
Lender

 

 

 

 

 

By

/s/ Daniel Morihiro

 

 

Title:  Vice President

 

 

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO LOAN AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

REAFFIRMATION AND CONSENT

 

Dated as of August 31, 2004

 

Reference is hereby made to that certain Amendment Number Two to Loan and
Security Agreement, dated as of the date hereof (the “Amendment”), among the
lenders signatory thereto (the “Lenders”), Wells Fargo Foothill, Inc., as
arranger and administrative agent for the Lenders (“Agent”) and Poster Financial
Group, Inc. (“Poster”), GNL, Corp. (“GNL”) and GNLV, Corp. (“GNLV” and together
with Poster and GNL, the “Borrowers”).  Capitalized terms used herein shall have
the meanings ascribed to them in that certain Loan and Security Agreement, dated
as of January 23, 2004, as amended by that certain Amendment Number One to Loan
and Security Agreement, dated as of May 17, 2004 (as further amended, restated,
supplemented, or otherwise modified from time to time, the “Loan Agreement”),
among Borrowers, Agent, and the Lenders.  Each of the undersigned hereby (a)
represents and warrants that the execution and delivery of this Reaffirmation
and Consent are within its powers, have been duly authorized by all necessary
limited liability company action and are not in contravention of any law, rule,
or regulation applicable to it, or any order, judgment, decree, writ,
injunction, or award of any arbitrator, court, or Governmental Authority, or of
the terms of its Governing Documents, or of any contract or undertaking to which
it is a party or by which any of its properties may be bound or affected, (b)
consents to the amendment of the Loan Agreement set forth in the Amendment and
any waivers granted therein; (c) acknowledges and reaffirms all obligations
owing by it to the Lender Group under any Loan Document to which it is a party;
(d) agrees that each Loan Document to which it is a party is and shall remain in
full force and effect, and (e) ratifies and confirms its consent to any previous
waivers granted with respect to the Loan Agreement.  Although each of the
undersigned have been informed of the matters set forth herein and have
acknowledged and agreed to same, each of the undersigned understands that the
Lender Group shall have no obligation to inform the undersigned of such matters
in the future or to seek the undersigned’s acknowledgement or agreement to
future amendments, waivers or modifications and nothing herein shall create such
a duty.

 

IN WITNESS WHEREOF, the undersigned have executed this Reaffirmation and Consent
as of the date first set forth above.

 

 

 

GOLDEN NUGGET EXPERIENCE, LLC,

 

a Nevada limited liability company

 

 

 

 

 

By

/s/ Dawn Prendes

 

 

Title:  Sr. Vice President/CFO

 

 

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT
TO AMENDMENT NUMBER TWO TO LOAN AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------